Matter of Cooper (2018 NY Slip Op 06423)





Matter of Cooper


2018 NY Slip Op 06423


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ. (Filed Sept. 11, 2018.)


&em;

[*1]MATTER OF JON E. COOPER, AN ATTORNEY, RESPONDENT. GRIEVANCE COMMITTEE OF THE FIFTH JUDICIAL DISTRICT, PETITIONER.

MEMORANDUM AND ORDER
Order of interim suspension entered pursuant to 22 NYCRR 1240.9.